Citation Nr: 1100458	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the Veteran's claims of entitlement to service 
connection for PTSD, sickle cell disease and sarcoidosis.  

The Veteran did not substantiate an appeal for entitlement to 
service connection for sickle cell disease and sarcoidosis, 
therefore the only issue before the Board is entitlement to 
service connection for PTSD.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has diagnosed PTSD that is medically attributed to an 
in-service personal assault for which there is credible 
supporting evidence. 


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the favorable outcome in this case, there is no need for 
additional notice or assistance in substantiating the claim.

PTSD

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, if a stressor claimed by a veteran is 
related to that veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than a veteran's service records may 
corroborate his account of the stressor incident. Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  75 
Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. Id.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he developed PTSD as the result of an 
in-service assault.  He asserts that that while in service he was 
approached to join the "Black Brotherhood Union," and that as 
part of an initiation, he was to be punched in the chest by 10 
fellow soldiers.  The Veteran claims that when he arrived at the 
barracks, there were many more than 10 soldiers and that he was 
beaten and injured.  

A November 2007 VA outpatient psychiatric treatment record shows 
that the Veteran reported the stressor of being beaten up by 
fellow soldiers who had invited him to join the "Black 
Brotherhood Union."  He further reported seeing a fellow service 
member placed inside in a locker and thrown out of second and 
third floor windows.  The examiner diagnosed PTSD and linked the 
Veteran's PTSD to the reported stressor.  In October 2010, he was 
admitted to a VA domiciliary PTSD program.  The admitting 
diagnosis was PTSD.

This evidence satisfies the requirement for a diagnosis and 
medical evidence linking the diagnosis to an in-service stressor.

Service treatment records dated in June 1981 indicate the Veteran 
reported to the medical clinic and was told to return in the 
morning.  Subsequent service treatment records indicate that the 
Veteran reported complaints of chest pain, stating he was 
assaulted the day before by "four guys."  An examiner noted a 
large injury over the right anterior chest at the right sternal 
border, tender to palpation.  The Veteran was diagnosed as having 
a contusion.

The report of a physical assault in June 1981 provides supporting 
evidence of the claimed stressor.  Although the Veteran's reports 
of his assault have varied somewhat in terms of the number of 
individuals involved, he has consistently reported that he was 
subjected to a beating with injuries by fellow service members.  
This evidence, in combination, is credible and supports the 
Veteran's reported stressor of an in-service assault.

As the evidence is at least in at least equipoise, and resolving 
all doubt in the Veteran's favor, entitlement to service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER


Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


